In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-078 CV

____________________


RELIANCE NATIONAL INSURANCE COMPANY, Appellant


V.


DAVID C. BURNS, ROBERT ADAMS, AND 

FARMERS INSURANCE, Appellees




On Appeal from the 60th District Court
Jefferson County, Texas

Trial Cause No. B-161,277




MEMORANDUM OPINION
	Reliance National Insurance Company, appellant, filed a motion to dismiss this
accelerated interlocutory appeal.  The Court finds that this motion is voluntarily made by
the appellant prior to any decision of this Court and should be granted.  Tex. R. App. P.
42.1(a)(1).  No other party filed a notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the appellant.
								PER CURIAM

Opinion Delivered February 27, 2003 	
Before McKeithen, C.J., Burgess and Gaultney, JJ.